Citation Nr: 1417945	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than January 29, 2010, for the grant of service connection for arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1989 to September 18, 1989, from September 20, 1989, to April 1990, from December 1992 to March 1993, from September 12, 2001, to September 19, 2001, from January 2002 to May 2002, from February 2003 to March 2003, from December 1, 2003, to December 31, 2003, from June 2006, to August 2006, from August 7, 2007, to August 8, 2007, and from January 2009 to July 2009.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for arthritis of the cervical spine, retroactively effective from January 29, 2010, the date of the Veteran's service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in October 2010, appealing the effective date assigned.  The RO issued a Statement of the Case (SOC) in December 2010.  In February 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran did not have continuous active duty service; instead, he had multiple periods of active duty service with breaks in between the periods.

2.  The Veteran's cervical spine disability was incurred on active duty on August 7, 2007, and this period of active duty ended on August 8, 2007.  He did not reenter the active duty until 2009.

3.  The Veteran did not raise a claim of entitlement to service connection for a cervical spine disability within one year of his active duty discharge on August 8, 2007, despite seeking medical treatment for his cervical spine disability from August 2007 to October 2007.

4.  On January 29, 2010, the Veteran first raised a claim of entitlement to service connection for a cervical spine disability.

5.  In a July 2010 rating decision, the RO granted service connection for arthritis of the cervical spine, retroactively effective from January 29, 2010.

6.  No communication prior to January 29, 2010, may be interpreted as an informal claim of entitlement to service connection for arthritis of the cervical spine.


CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 2010, for the award of service connection for arthritis of the cervical spine have not been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for arthritis of the cervical spine.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in March 2010 before the grant of service connection for arthritis of the cervical spine was legally sufficient, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Reserves treatment records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

A July 2010 rating decision granted entitlement to service connection for arthritis of the cervical spine, retroactively effective from January 29, 2010.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In particular, 38 C.F.R. 
§ 3.400(b)(2)(i) says that "[s]eparation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated."  (emphasis added).  

In the present case, the Veteran had several periods of active duty with breaks in between the periods of service.  Thus, his active duty service was not continuous.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the Board must first ascertain which period of active duty the Veteran's cervical spine disability was incurred in.  Here, the Veteran, in his January 2010 claim, argued that he first experienced neck pain on active duty on August 7, 2007.  The Veteran's STRs document the Veteran's complaints of neck pain following a "sortie" on August 7, 2007.  The Veteran was on active duty at that time.  Following his complaint of neck pain on August 7, 2007, this period of active duty ended on August 8, 2007.  The Veteran did not enter active duty again until 2009.  The Veteran's STRs for his final period of active duty from January 2009 to July 2009 do not document any complaints of or treatment for neck pain or a cervical spine disability.  Therefore, the Board finds that the Veteran's cervical spine disability was incurred on his active duty period from August 7, 2007, to August 8, 2007.  The RO also made this finding in its July 2010 rating decision.  

As the Veteran's cervical spine disability was incurred in an earlier period of service, for purposes of this case, "separation from service" for effective date purposes would mean within one year of that earlier period of active service since that was the continuous period of active service from which the cervical spine disability was incurred.  Here, the Veteran did not raise a claim of entitlement to service connection for a cervical spine disability within one year of his active duty discharge on August 8, 2007, despite seeking medical treatment for his cervical spine disability from August 2007 to October 2007.  Therefore, assignment of an effective date back to the day following his August 8, 2007, discharge, or even his final military discharge on July 6, 2009, is not possible.

Here, the RO received the Veteran's claim of entitlement to service connection for a cervical spine disorder on January 29, 2010.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the January 29, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to January 29, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after January 29, 2010, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record dated prior to January 29, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2013).  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to January 29, 2010, indicating an intent to file a claim of entitlement to service connection for a cervical spine disability.  There is simply no evidence dated prior to January 29, 2010, with the exception of his STRs.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's cervical spine claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for arthritis of the cervical spine was filed earlier than January 29, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).
In sum, the presently assigned effective date of January 29, 2010, is appropriate and there is no basis for an award of service connection for arthritis of the cervical spine prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than January 29, 2010, for the grant of service connection for arthritis of the cervical spine is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


